Citation Nr: 1754976	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart condition, claimed as ischemic heart disease, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2015.  A transcript of the hearing has been associated with the record.

In May 2016 the Board remanded this case for additional evidentiary development.  It has since been returned to the Board for appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal are adjudicated.

At the outset, the Board notes that the Veteran has been diagnosed with heart disease and coronary artery disease (CAD).  The Board has accordingly characterized the heart issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Veteran seeks service connection for diabetes mellitus and a heart condition on the basis of exposure to Agent Orange during service.  However, subsequent to the Board's remand, the Veteran submitted correspondence to his State senator in July 2017 that included a Standard Form 505, clinical record, which indicated rheumatic heart disease at age 14.

The Veteran's August 1967 entrance examination showed that the clinical evaluation of his heart was marked as abnormal but was ultimately crossed out and marked as normal; additional notations were also crossed out and are illegible.  In the physician's summary and elaboration of all pertinent data on the entrance examination, usual childhood diseases (UCHD) was noted.  A May 1972 narrative summary in a clinical record also noted a rheumatic heart ailment at the age of 14 without any apparent residual problems.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

As the Veteran was not found to have a heart condition on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the aforementioned heart condition clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2017). 

Therefore, the Board finds that the Veteran should be afforded an examination to address the nature and etiology of his claimed heart condition, to include whether a heart condition clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.)

As noted in a prior January 2016 remand, the Veteran testified during his September 2015 hearing that his ship, the USS Bainbridge, anchored in Danang Harbor in 1970.  He indicated that his ship's commanding officer was transported to the USS St. Paul to receive orders, and that as the ship's rescue swimmer, he accompanied the captain's gig.  He noted that the commanding officer sent the sailors on his gig to the commissary and post exchange.  The Veteran reported that he purchased his first dive watch while at the post exchange.  The Board notes that the Veteran has been very consistent in his report of these events.

While the 1970 command history obtained by the AOJ does not indicate anchorage in Danang Harbor, deck logs submitted by the Veteran in February 2016 do show anchorage of the USS Bainbridge in Danang Harbor in May 1970, and that the USS St. Paul was also present. 

Service personnel records reflect that the Veteran served as a fire control radar technician.  At the time of the May 2016 remand, those records associated with the claims file did not indicate additional duty as a rescue swimmer; as such, the Board instructed in the remand that the Veteran's personnel evaluations be sought from the service department.

Service personnel records added to VBMS subsequent to the Board's remand show that the Veteran graduated from a water survival and lifesaving, first class swimmer, school in March 1971.  

Due to the fragmentary nature of the collection of evidence pertinent to the Veteran's claim of exposure to Agent Orange, the Board finds that the Veteran should be afforded another opportunity to submit evidence that shows that he had additional duties as a rescue swimmer prior to his certification in March 1971, to specially include during the anchorage of the USS Bainbridge in Danang Harbor in May 1970.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development of the issue of entitlement to service connection for a heart condition, other than ischemic heart disease, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).

2.  Invite the Veteran and his representative to submit evidence that shows that he had additional duties as a rescue swimmer prior to his certification in March 1971, to specially include during the anchorage of the USS Bainbridge in Danang Harbor in May 1970.

3.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if his heart condition is related to his service.  The electronic claims file must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a complete review of the electronic claims file, the examiner should address the following: 

a.) diagnose any heart condition the Veteran has had at any point during the appeal period. 

b.) opine as to whether there is a 50 percent or better probability that the Veteran's heart condition was present during active service. 

c.) if the examiner is of the opinion that a heart condition was present during service, the examiner should provide an opinion as to whether the heart condition clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

d.) if the examiner is of the opinion that a heart condition was not present during service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the heart condition is etiologically related to the Veteran's active service.

A complete rationale for all opinions expressed must be provided.

4.  Upon completion of the VA examination ordered above, review the opinions to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




